


110 HR 1001 IH: To amend the Haitian Hemispheric Opportunity through

U.S. House of Representatives
2007-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1001
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2007
			Mr. Spratt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Haitian Hemispheric Opportunity through
		  Partnership Encouragement Act of 2006 to extend the date for the President to
		  determine if Haiti meets certain requirements, and for other
		  purposes.
	
	
		1.Time for presidential
			 determination regarding HaitiSection 213A(d)(2) of the Caribbean Basin
			 Economic Recovery Act, as added by section 5002(a) of the Haitian Hemispheric
			 Opportunity through Partnership Encouragement Act of 2006 (Public Law 109–432),
			 is amended by striking 90 days and inserting 1
			 year.
		
